DETAILED ACTION
In the RCE filed 6/8/22, Applicant requested entry of the Response filed 5/30/22 in which Applicant amended claim 16. Claims 1-15 and 28-31 have been cancelled. Currently, claims 16-27 and 32-33 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on 6/8/22 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/30/22 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16, 18-19, 21, 23-24, 27 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Nordby et al (US 2010/0286640) in view of Stewart (US 2619961). 
With respect to claim 16, Nordby discloses a dressing device comprising:
 a backing layer (1); 
adhesive layer (2) having a non-skin-facing surface in contact with backing 1 (as shown in fig 1) and a skin facing surface (lowermost surface of adhesive 2, positioned opposite of backing 1, in fig 1); and 
a core (3) embedded in the adhesive layer (as shown in fig 1); 
wherein the dressing comprises a central portion and a border portion surrounding the central portion (inherent physical characteristics – central portion is at the center and border portion is at the peripheral outer edge shown in fig 1);
wherein the core (3) has a skin-facing core surface (lowermost surface of element 3 in fig 1) that is in a same plane as the skin facing surface of the adhesive layer (as shown in fig 1, the lowermost surface of element 3 and lowermost surface of element 2 on each side of element 3 shares the same horizontal surface) and an entirety of the core is surrounded by the adhesive layer except the skin-facing core surface (as shown in fig 1, adhesive 2 surrounds element 3 along the top surface, right side, and left side, but does not extend across the lowermost surface). 
Nordby does not, however, explicitly disclose that the dressing is a “corn” dressing, however, this statement of intended use does not impose any structural limitations on the claims distinguishable over the device of Nordby which is capable of being used as claimed if one so desires to do so. In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Furthermore, the manner in which a device is intended to be employed does not differentiate the claimed apparatus from prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). In the present case, the device of Nordby is disclosed as being configured, specifically, to be suitable for attachment to the skin of a patient (para [0001]). Thus, the device would be capable of being attached to an area of the skin where a corn is present in order to cover and cushion that area on the skin. Thus, the device of Nordby is capable of being used as a corn dressing as claimed.
Nordby also does not disclose that the central portion of the dressing includes a depression wherein the core surrounds the depression and wherein an entirety of the skin-facing core surface is in a same plane as the skin-facing surface of the adhesive layer.
Stewart, however, teaches a corn pad in figures 2-3 comprising an adhesive coated fabric layer 11 and a core (rubber 12) wherein the central portion of the device includes a depression (area between the thicker portions 12A and 12B of foam which is located approximately at the center of the device as shown in figs 2-3; see col 3 lines 10-33) wherein the core (12) surrounds the depression (as shown in figs 2-3, the foam rubber 12 at least partially surrounds the depressed area) and wherein an entirety of the skin-facing core surface is in a same plane as the skin-facing surface of the adhesive layer (the lower surface of adhesive fabric 11 and the lower surface of foam rubber 12 both are aligned along the same plane as shown in fig 3, which is the skin facing surface of layers 11 and 12 because it is the surface directly adjacent to adhesive layer 13 which is used for attachment to the users skin; see col 3 lines 1-10). 
It would have been an obvious matter of design choice for one having ordinary skill in the art, before the effective filing date of the invention, to have modified the shape of the central portion of the dressing of Nordby to include a depression in the dressing where the core surrounds the depression and wherein an entirety of the skin-facing core surface is in a same plane as the skin-facing surface of the adhesive layer, as in Stewart, in order to form a cushion with respect to a protected area (Stewart col 3 lines 25-32) and, furthermore, because such a configuration is nothing more than one of numerous shapes a person having ordinary skill in the art would find obvious for the purpose of providing a dressing suitable for attachment to a patient’s skin.
With respect to claim 18, Nordby in view of Stewart discloses the invention substantially as claimed (see rejection of claim 16) and Nordby also discloses that a thickness of the adhesive layer is thicker at the border portion than at the central portion of the dressing (as shown in fig 1 and noted in the annotated figure below). 
ANNOTATED FIGURE 1 OF Nordby et al (US 2010/0286640)

    PNG
    media_image1.png
    294
    693
    media_image1.png
    Greyscale

With respect to claim 19, Nordby in view of Stewart discloses the invention substantially as claimed (see rejection of claim 16) and Stewart further teaches that the core (12) is formed of rubber (col 2 line 53) which is a non-absorbent material. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the core of the device of Nordby in view of Stewart of rubber as taught by Stewart since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
With respect to claim 21, Nordby in view of Stewart discloses the invention substantially as claimed (see rejection of claim 16) and Stewart also teaches that the core (12) includes an inner boundary and an outer boundary (as identified in the annotated figure 3), where the inner boundary of the core surrounds the depression (as shown in the annotated figure 3) and the outer boundary of the core extends radially outward from the central portion of the dressing (as shown in the annotated figure 3), with the inner boundary being circular and the outer boundary being circular (the pad has a circular shape as shown in fig 2 and thus the central portion which includes the depression and the outer peripheral edge are also interpreted as being circular). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the core of the device of Nordby in view of Stewart so that it includes an inner boundary and an outer boundary where the inner boundary of the core surrounds the depression and the outer boundary of the core extends radially outward from the central portion of the dressing with the inner boundary being circular and the outer boundary being circular, as in Stewart, in order to provide a shape that will better accommodate a raised or uneven surface area on the skin during use and, furthermore, because such a configuration is nothing more than one of numerous shapes a person having ordinary skill in the art would find obvious for the purpose of providing a dressing suitable for attachment to a patient’s skin.
ANNOTATED FIG 3 OF Stewart (US 2619961)

    PNG
    media_image2.png
    299
    493
    media_image2.png
    Greyscale

With respect to claim 23, Nordby in view of Stewart discloses the invention substantially as claimed (see rejection of claim 16) and Stewart further teaches that the core includes an inner boundary and an outer boundary (identified in the annotated figure below), where the inner boundary of the core surrounds the depression (shown in the annotated figure below) and the outer boundary of the core is a flange that extends radially outward from the central portion of the corn dressing (area from the edge of the depression to the outer peripheral edge is interpreted as being a flange because it forms a collar that extends at least partly around the depression), and a thickness of the flange is less than a thickness of the inner boundary of the core (as shown in fig 3, the thickness is less near the outer peripheral edge than at the center due to the tapered-curve shape). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the core of the device of Nordby in view of Stewart so that it includes an inner boundary and an outer boundary where the inner boundary of the core surrounds the depression and the outer boundary of the core is a flange that extends radially outward from the central portion of the corn dressing where a thickness of the flange is less than a thickness of the inner boundary of the core, as in Stewart, in order to provide a shape that will better accommodate a raised or uneven surface area on the skin during use and, furthermore, because such a configuration is nothing more than one of numerous shapes a person having ordinary skill in the art would find obvious for the purpose of providing a dressing suitable for attachment to a patient’s skin.

ANNOTATED FIG 3 OF Stewart (US 2619961)

    PNG
    media_image2.png
    299
    493
    media_image2.png
    Greyscale

With respect to claim 24, Nordby in view of Stewart discloses the invention substantially as claimed (see rejection of claim 16) and Nordby further discloses that the adhesive layer comprises a hydrocolloid adhesive (para [0026]). 
With respect to claim 27, Nordby in view of Stewart discloses the invention substantially as claimed (see rejection of claim 16) and Stewart further teaches that the depression is formed into the backing layer and the non-skin-facing surface of the adhesive layer (as shown in fig 3, the adhesive coated layer 11 is shaped in the form of the depression at the center – thus the material of layer 11 and the adhesive on the lower surface of this layer are shaped like the depression). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the depression of the device of Nordby in view of Stewart so that it is formed into the backing layer and the non-skin-facing surface of the adhesive layer, as in Stewart, in order to provide a shape that will better accommodate a raised or uneven surface area on the skin during use and, furthermore, because such a configuration is nothing more than one of numerous shapes a person having ordinary skill in the art would find obvious for the purpose of providing a dressing suitable for attachment to a patient’s skin.
With respect to claim 32, Nordby in view of Stewart discloses the invention substantially as claimed (see rejection of claim 16) but does not explicitly disclose that the core is non-adhesive. In Stewart, however, the device includes a layer 12 of foam rubber forming a core (col 2 line 53; the disclosure of “rubber” foam is interpreted as including materials that are rubber adhesives or non-adhesive types of rubber). Additionally, the core (12) is covered on its skin facing surface (lower surface) with an adhesive layer 13 used to attach the device to a user’s skin (as shown in fig 3). Since the core is covered by layer 13, it is not possible for the core to be attached to the skin or other surfaces, even if such a use was desired. Furthermore, the device includes the adhesive layer 13 specifically to perform this task. Thus, there would be no purpose for forming the core from an adhesive rubber material but the use of a non-adhesive type of rubber would be suitable to provide the desired cushioning effect. Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the core of the device of Nordby in view of Stewart of non-adhesive rubber in order to provide sufficient cushioning and, furthermore, because it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
With respect to claim 33, Nordby in view of Stewart discloses the invention substantially as claimed (see rejection of claim 16) and Nordby also discloses that the core (3) has a skin-facing core surface (lowermost surface of element 3 in fig 1) that is a planar skin-facing core surface (as shown in fig 1 the lowermost surface of element 3 is planar) and in a same plane as the skin facing surface of the adhesive layer (as shown in fig 1, the lowermost surface of element 3 and lowermost surface of element 2 on each side of element 3 shares the same horizontal surface) and an entirety of the core is surrounded by the adhesive layer except the planar skin-facing core surface (as shown in fig 1, adhesive 2 surrounds element 3 along the top surface, right side, and left side, but does not extend across the lowermost surface). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nordby et al (US 2010/0286640) in view of Stewart (US 2619961) and further in view of Hu et al (US 2010/0137775).
With respect to claim 17, Nordby in view of Stewart discloses the invention substantially as claimed (see rejection of claim 16) but does not disclose that the core has a tan(δ) of less than 0.8 at 25 degrees Celsius and 1 Hertz which configures the core to resist cold flow deformation under pressure.
Hu, however, teaches a device for delivering reduced pressure to body surfaces which includes a flowable adhesive so that on activation the dressing flows and deforms to the body surface/skin contours to fill in potential leak channels where the adhesive is a hydrocolloid or pressure sensitive adhesive selected to have a glass transition temperature at room temperatures from about 60-90 degrees F (includes the value of 77 deg F which is equivalent to 25 deg Celsius) and “when subjected to low-frequency mechanical input (about <1 Hz) is selected to exhibit deformation properties and wear performance that may be characterized by a loss angle (tan .delta.) which equals the ratio of the loss modulus (viscous component) to the storage modulus (elastic component) of the tested material may be in the range of about 0.5 to about 2, sometimes about 0.5 to about 1, and other times about 0.5 to about 0.7” (which includes values of less than 0.8 at 1 hertz) (para [0044]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have selected an adhesive for use as the adhesive at the core of the device of Nordby in view of Stewart which has a tan(δ) of less than 0.8 at 25 degrees Celsius and 1 Hertz which configures the core to resist cold flow deformation under pressure, as taught by Hu, in order to permit the material at the core to flow and deform to the body surface/skin contours to fill in potential leak channels.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nordby et al (US 2010/0286640) in view of Stewart (US 2619961) and further in view of DiGrazia (US 2011/0319803). 
With respect to claim 20, Nordby in view of Stewart discloses the invention substantially as claimed (see rejection of claim 16) and Stewart further teaches that the core includes an inner boundary and an outer boundary (identified in the annotated figure below), where the inner boundary of the core surrounds the depression (shown in the annotated figure below) and the outer boundary of the core extends radially outward from the central portion of the dressing (shown in the annotated figure below), with the inner boundary being circular (the pad has a circular shape as shown in fig 2 and thus the central portion which includes the depression as shown in fig 2 is also interpreted as being circular). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the core of the device of Nordby in view of Stewart so that it includes an inner boundary and an outer boundary where the inner boundary of the core surrounds the depression and the outer boundary of the core extends radially outward from the central portion of the dressing with the inner boundary being circular, as in Stewart, in order to provide a shape that will better accommodate a raised or uneven surface area on the skin during use and, furthermore, because such a configuration is nothing more than one of numerous shapes a person having ordinary skill in the art would find obvious for the purpose of providing a dressing suitable for attachment to a patient’s skin.

ANNOTATED FIG 3 OF Stewart (US 2619961)

    PNG
    media_image2.png
    299
    493
    media_image2.png
    Greyscale

Stewart does not, however, disclose the outer boundary being a rhombus shape.
DiGrazia, however, teaches a bandage having a core (gauze pad) which has a rhombus shape (para [0098]) and it would have been an obvious matter of design choice to one skilled in the art, before the effective filing date of the invention, to construct the outer boundary of the core of Nordby in view of Stewart to have a rhombus shape like the gauze core on the bandage of DiGrazia, since applicant has not disclosed that such a construction solves any stated problem or is anything more than one of numerous shapes or configurations a person having ordinary skill in the art would find obvious for the purpose of providing an outer boundary of a bandage/dressing core.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Nordby et al (US 2010/0286640) in view of Stewart (US 2619961) and further in view of Budig et al (US 2009/0076431).
With respect to claim 22, Nordby in view of Stewart discloses the invention substantially as claimed (see rejection of claim 16) and Stewart further teaches that the core includes an inner boundary and an outer boundary (identified in the annotated figure below), where the inner boundary of the core surrounds the depression (shown in the annotated figure below) and the outer boundary of the core extends radially outward from the central portion of the dressing (shown in the annotated figure below). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the core of the device of Nordby in view of Stewart so that it includes an inner boundary and an outer boundary where the inner boundary of the core surrounds the depression and the outer boundary of the core extends radially outward from the central portion of the dressing, as in Stewart, in order to provide a shape that will better accommodate a raised or uneven surface area on the skin during use and, furthermore, because such a configuration is nothing more than one of numerous shapes a person having ordinary skill in the art would find obvious for the purpose of providing a dressing suitable for attachment to a patient’s skin.

ANNOTATED FIG 3 OF Stewart (US 2619961)

    PNG
    media_image2.png
    299
    493
    media_image2.png
    Greyscale

Nordby in view of Stewart does not, however, disclose at least one of the inner boundary and the outer boundary having a beveled edge.
Budig, however, teaches a foam dressing which has a beveled edge which provides a higher density at the edges to cause gel blocking of exudate thereby preventing leakage of exudate through the edges (abstract; fig 3). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have provided at least one of the inner boundary and the outer boundary of the core in the device of Nordby in view of Stewart with a beveled edge as taught by Budig in order to prevent leakage of exudate through the edges.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Nordby et al (US 2010/0286640) in view of Stewart (US 2619961) and further in view of Zhang et al (US 2006/0105028).
With respect to claim 25, Nordby in view of Stewart discloses the invention substantially as claimed (see rejection of claim 16) but does not disclose that the depression comprises an active ingredient configured to treat a skin corn.
	Zhang, however, teaches a patch which includes a depression (open cavity 18) which comprises an active ingredient configured to treat a skin corn (para [0033]; drug containing composition including active ingredients is disclosed as being used to treat warts and thus is interpreted as being suitable to also treat skin corns as both are small skin growths). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have added an active ingredient configured to treat a skin corn, as taught by Zhang, to the depression in the device of Nordby in view of Stewart in order to assist with treatment of skin corns when using the device.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Nordby et al (US 2010/0286640) in view of Stewart (US 2619961) and further in view of Konishi (US 4858604)
With respect to claim 26, Nordby in view of Stewart discloses the invention substantially as claimed (see rejection of claim 16) and Stewart further teaches that the device is applied to the foot so that a corn/callus 10 lies in the area of the depression so that the foam rubber 12 forms a cushion around the protected area (see col 3 lines 10-32; fig 1 showing corn 10 in phantom located at the depression area of the device). Stewart does not, however, explicitly disclose that the depression of the corn dressing is transparent.
Konishi teaches an adhesive bandage used for the treatment of blisters (abstract) and further teaches that visual observation is permitted if the blister portion of the bandage is transparent (col 4 lines 36-38). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the depression of the device of Nordby in view of Stewart so that it is transparent, like the blister bandage of Konishi, in order to permit visual observation of the treated area to thereby assist with placement of the device to further the goal of Stewart of placing the area to be treated in the depression to form a cushion around the protected area.

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 5/30/22 have been fully considered as follows:
	Regarding the claim rejections under 35 USC 103, Applicant’s arguments in the “Remarks” section of the Response have been fully considered but are rendered moot in view of the new grounds of rejection presented above which were necessitated by Applicant’s amendments to the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786